Mr. Presiding Justice Dibell delivered the opinion of the court. 3. Equity, § 23*—when jurisdiction retained to grant specific performance of contract to deliver stock. In a bill alleging that complainant assigned a judgment to defendant under an agreement that if the judgment was used by defendant in a certain manner defendant should deliver to plaintiff in full payment for such judgment a named number of shares of a particular stock, and where in his answer to the bill defendant denies that he so used the judgment, and offers to reassign it, complainant has the right to resort to a court of equity to obtain a determination of the controverted question as to whether defendant used the judgment in the manner agreed, and if it should be determined that he has not, to compel such reassignment in accordance with the terms of the agreement, defendant’s offer in his answer to reassign not investing complainant with title to the judgment. 4. Equity, § 23—when jurisdiction retained to administer further relief. Where equity has jurisdiction it will proceed to administer all the relief required by the subject-matter of the action, notwithstanding the fact that as to part of the relief required complainant had an adequate remedy at law. 5. Specific performance, § 93*—when decree requiring delivery of specified number of shares of stock erroneous on complainant's theory. In a bill to compel the delivery of shares of particular stock under a contract whereby complainant was entitled to receive 20.000 shares of the stock of a corporation to be formed by defendant, which should be authorized to issue 500,000 shares, of which 400.000 shares should remain in the treasury and 100,000 shares be taken by stockholders, where the capitalization was later increased tenfold, but the proportion of stock retained in the treasury and that issued to stockholders was the same as that of the original capitalization, and where complainant claimed to be entitled to the same proportion of stock under the increased as under the original capitalization, a decree that defendant deliver to complainant 180,000 shares of such stock, held erroneous on complainant’s theory, complainant claiming to be entitled to one-tenth of the total increased capitalization, or 100,000 shares, and it appearing that 20,000 shares had been received by complainant, the amount which should have been decreed to him on his own theory being 80,000 shares. 6. Specific performance, § 91*—when evidence insufficient to sustain claim in bill for additional shares of stock. . In a bill to compel the delivery of shares of particular stock of a corporation to be organized by defendant, where it appeared under a written contract that a named number of shares of such stock had been delivered as provided therein, but complainant alleged that the capitalization of the corporation had been increased by defendant without adding to its assets, and that under a verbal agreement made with defendant after the execution of the written contract plaintiff was entitled to an additional number of shares of such stock, such additional number claimed bearing the same proportion to the total capitalization as increased as the number of shares delivered bore to the original capitalization, evidence held insufficient to sustain the claim made in the bill. 7. Specific performance, § 13*—when agreement for delivery of additional shares of stock too uncertain to be enforceable. In a bill to compel the delivery of shares of particular stock, an agreement alleged in the bill that defendant verbally agreed to deliver a number of shares of such stock in addition to the number already delivered under a written contract, which additional number should bear the same proportion to the total capitalization as the number actually delivered bore to the original capitalization, held too indefinite and uncertain to be enforced by a court of equity. 8. Corporations, § 169*—when person not in possession of stock certificate a stockholder. Where a person is shown by the records of a corporation to be a stockholder therein, and such person acts as such stockholder after the organization of such corporation, and obviously considers himself a stockholder, he." will be regarded as such although he never had manual possession of the stock certificate, it appearing that in pursuance of a contract such certificate was duly made out in his name and delivered to another person to be delivered to such stockholder, but never actually delivered. 9. Contracts, § 309*—what constitutes performance of contract to deliver stock. A contract for the delivery of shares of particular stock is fully performed, although manual possession of the certificate of such stock is never delivered to vendee, where it appears that the certificate was duly made out by the proper officers of the company issuing the stock and delivered to vendor to be delivered to vendee, and afterwards vendee acted as such stockholder, and obviously considered himself such. 10. Specific performance, § 77*—when necessary that bill allege conversations taking place after execution of contract. In a bill to compel the delivery of shares of particular stock where the bill relies on a contract set out therein, rights’ based on oral conversations which took place after the execution of the contract cannot be taken advantage of without some pleading alleging such rights. 11. Specific performance, § 13*—when equity will not enforce oral contract. An oral contract which is uncertain in its terms and which is not adequately proved will not be enforced by a court of equity, although properly pleaded. 12. Corporations, § 83*—when consent of minority stockholder not necessary to increase of capital stock. The consent of a stockholder owning a small minority of the stock is not necessary in order to enable a stockholder owning a large majority of the stock to increase the capitalization, although such minority stockholder received no additional shares when the capitalization was increased, and although such majority stockholder received a large number of additional' shares, where it appears that all minority stockholders, were treated alike, and the evidence shows that such majority stockholder had conveyed valuable property to the corporation in return for the additional stock received by him. 13. Specific performance, § 91*—when evidence sufficient to show that judgment not used as contemplated in contract. In a bill to compel the delivery of shares of particular stock under a contract whereby complainant assigned to defendant a judgment and provided that if defendant used the judgment as provided by the contract defendant should deliver complainant a named number of the shares of such stock, but otherwise should reassign the judgment to complainant, evidence held to show that defendant did not use the judgment as provided in the contract. 14. Specific performance, § 93*—when reassignment of judgment properly decreed. In a bill based on a contract which provided that complainant should assign to defendant a judgment, which, if used by defendant in a manner provided by the contract, should be paid for as provided thereto, and, if not so used, should be reassigned to complainant, a decree that defendant reassign such judgment to complainant, held proper, where it appeared from the evidence that the judgment was not used by defendant as contemplated by the parties.